United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3224NE
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Richard O. Hansen,                       *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: March 5, 1998
                                Filed: March 26, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       We are troubled by Richard O. Hansen's appeal because of apparent
discrepancies between the inventories prepared by the officers who seized Hansen's
property (listing a cassette radio and a metal case belonging to Hansen) and an
inventory prepared by the Government (that does not list either of these items).
Although Hansen's inept self representation deservedly earned the thumbs-down rulings
he received in the district court, we believe Hansen is entitled to the production of the
missing items of property or a straightforward explanation from the Government about
what happened to them; i.e. lost, destroyed, damaged, stolen, or taken. Although
Hansen's pro se lawyering created confusion and grief for all concerned, the
Government placed its image for either above-the-board fair play or a coverup in
question and should answer for it. To this end, we vacate the district court's order and
remand for further inquiry and for appropriate relief. See Soviero v. United States, 967
F.2d 791, 792-93 (2d Cir. 1992). We deny as moot Hansen's motion to supplement the
record on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-